Citation Nr: 1538770	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  06-19 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for right shoulder disability.

2. Entitlement to an increased disability rating for low back disability.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to October 1981, and from November 1990 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In September 2012, the Veteran had a Travel Board hearing before a Veterans Law Judge (VLJ). His claims file contains a transcript of that hearing. That VLJ retired while the Veteran's appeal remained pending. In two remands issued in May 2013, the Board sought clarification as to whether the Veteran wanted a Board hearing, and instructed the RO to provide a VA medical examination with file review and opinion regarding the Veteran's right shoulder disability.

VA subsequently asked the Veteran whether he wanted another Board hearing, and he requested another Board hearing. In December 2014, the Board remanded the case for the Veteran to have another Board hearing. In July 2015, he had a Board videoconference hearing before the undersigned VLJ. His claims file contains a transcript of that hearing. VA also subsequently performed the requested right shoulder examination. The Board is satisfied that there has been substantial compliance with the directives in the Boards remand, such that additional remand is not needed to address any of those directives. See Stegall v. West, 11 Vet. App. 268 (1998). On review of the case, the Board finds that the issue of service connection for right shoulder disability is ready for review.

On the other issues on appeal, the record, including newly received evidence, reveals the need for development of  additional evidence. Therefore, the issues of the disability rating for low back disability and of a TDIU require additional remand. They are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Any right shoulder injury or strain during active service did not produce chronic disability that continued or recurred after service.

2. Right shoulder degenerative changes and rotator cuff tear found many years after service are not attributable to any injury or other events in active service.


CONCLUSION OF LAW

Current right shoulder disability was not incurred or aggravated in active service, and may not be presumed to be service connected. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

Also, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

VA provided the Veteran notice in letters issued in 2001 and through 2014. In those letters, VA advised the Veteran what information was needed to substantiate a claim for service connection. VA also informed the Veteran how VA assigns disability ratings and effective dates. In a December 2004 letter, VA advised the Veteran what information was needed to substantiate a claim for a TDIU.

In the Board hearings in September 2012 and July 2015, the VLJ conducting each hearing fully explained the issues and suggested the submission of evidence that may have been overlooked. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of either Board hearing. The Board therefore finds that, consistent with Bryant, the VLJs who conducted the hearings complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during either hearing constitutes harmless error.

In a May 2013 remand, the Board called for a VA examination regarding the right shoulder disability service connection claim. An appropriate and satisfactory examination was performed in February 2014. In the December 2014 remand, the Board instructed that the Veteran be scheduled for another Board hearing. The Veteran had another Board hearing in July 2015. The Board is satisfied that there has been substantial compliance with the remand directives. No additional remand is needed to fulfill the remand directives. See Stegall v. West, 11 Vet. App. 268 (1998).

The claims file contains service treatment records, post-service treatment records, reports of VA medical examinations, records from the United States Social Security Administration (SSA), and transcripts of both Board hearings. The examination reports and treatment records provide relevant information that is sufficient to proceed with adjudication of the issue that the Board is deciding at this time.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Right Shoulder Disability

The Veteran contends that he incurred a right shoulder disability during his 1990 to 1991 period of active duty. He states that during that service period he was put on a limited duty profile because of right shoulder problems.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Court has explained that, in general, service connection on a direct basis requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including arthritis, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

On examination of the Veteran in June 1981 for entrance into active duty, the examiner noted a scar on the Veteran's left upper arm. Treatment records from the Veteran's 1981 period of active duty are silent for injury or other problem affecting either shoulder. In examination in October 1988 for National Guard service, the examiner noted a three inch scar on the right shoulder, reportedly from a sports-related accident.

Medical records from the Veteran's 1990 to 1991 period of active duty include considerable information about low back pain and treatment. The records also show treatment in February 1991 for infection at a site on his left shoulder where a mole had been excised three weeks earlier. In an April 1991 examination, a clinician noted a scar on his left shoulder. (VA has established service connection for that scar). In May 1991, the Veteran had a medical evaluation for demobilization from service in Southwest Asia. He reported back pain and injury during his Southwest Asia duty and that he had ongoing pain following removal of a mole. In the demobilization report he did not relate any shoulder problems. In June 1991, and again in August 1991, the Veteran was placed on physical profiles limiting his activities. Each profile, however, indicated that it was being issued due to lumbar disc disease or lumbar disc injury. The profiles indicated that he was not to lift over ten pounds. No shoulder problem or limitation was noted on any of the profiles. In the August 1991 profile, the activities marked as not limited by the medical condition included neck and shoulder stretching.

There are records of VA medical treatment of the Veteran from soon after his 1991 separation from active duty. In at least seven treatment visits between October 1991 and September 1992, he reported back pain, low back pain, or back and neck pain, without reporting any shoulder problem. A November 1991 VA orthopedic examination of the Veteran in November 1991 addressed past and present back problems, and contained no indication of shoulder problems. In February 1992, he submitted a claim for service connection and disability compensation for low back injury and pain with left radicular symptoms, and for several other disorders, but did not claim any shoulder disorder. On VA examination in December 1992, the Veteran reported low back pain that radiating into the left lower extremity. No shoulder problems were at issue.

Evidence from 1991 and 1992 does not contain any indication of arthritis or other problems in the Veteran's right shoulder. There is thus no basis to presume service connection for right shoulder arthritis.

Records of VA and private treatment and examinations of the Veteran in 1993 through 1996 also are silent for shoulder complaints. In 1994, he added claims for service connection for several additional disorders, without mentioning any shoulder problems. He had lumbar spine surgery in November 1996. In VA and private treatment in 1997 through 1999, he did not report any shoulder problems. 

Private treatment records reflect that he was in a motor vehicle accident (MVA) in August 2000. In September 2000, he had good range of motion in the shoulders. In October 2000, he reported low back pain and neck pain. In October 2000, MRI of the cervical spine was negative for any abnormalities.

In VA treatment in 2001 and 2002, the Veteran did not report any shoulder problems. In January 2003, he reported pain in the lower and middle back, but did not report shoulder problems. On VA spine examination in March 2003, he did not report any shoulder problems. In VA treatment and examinations in 2004 and 2005, he did not report any shoulder problems. 

In VA treatment in November 2006, the Veteran reported a history of neck pain for years, worse over the past two months. In December 2006, he reported chronic neck and back pain over the last two years. A spine MRI showed a small disc bulge and a small herniated nucleus pulposus (HNP) in the cervical spine. Treating clinicians included in a list of his issues lumbar stenosis with chronic low back pain, and cervical spondylosis, with a history of a pain clinic consultation. In April 2007, the Veteran reported back problems accompanied by impaired sensation in his left leg, both feet, and both hands.

In VA treatment in April 2008, the Veteran reported a one week history of chest pain radiating to his left side and left shoulder. In October 2008, he reported a long history of low back pain, and a one week history of excruciating pain in the upper back, especially underneath the right shoulder blade. A clinician noted palpable muscle spasm. Cervical and thoracic spine x-rays showed mild disc space narrowing. In November 2008, he reported history of a similar episode of mid thoracic pain in 2003. He indicated that in 2003 he had treatment with medication and the pain subsided. In December 2008, he reported a three week history of headaches.

In VA treatment in February 2009, the Veteran reported a history of low back and left sciatic pain, with surgery in 1996. He related new complaints of axial cervical pain, accompanied by headaches and occasional symptoms in the hands. In April 2009, he reported ongoing and worsening right shoulder pain. Right shoulder x-rays showed narrowing of the glenohumeral joint suggestive of degenerative change. A right shoulder MRI showed a supraspinatus tear. In May 2009, he reported chronic right shoulder pain, much worse over the last year. In May 2009, an orthopedist diagnosed right shoulder rotator cuff tear with impingement. In May 2009, the Veteran filed a claim for service connection for right shoulder disability.

In VA treatment in June 2009, the Veteran reported increased shoulder problems since 1982, with worsening pain over the last three months. Later in June 2009, he reported severe right shoulder pain, with a history of right shoulder problems during service. He stated that presently he also had left shoulder pain. In an August 2009 VA orthopedic consultation, shoulder surgery options were discussed.

In August 2009, T. A. R., a retired Army major, wrote that the Veteran served under his command in 1990 to 1991. Major R. stated that during that period military personnel found that the Veteran had a medical issue with his shoulders. Major R. reported that the Veteran was given a medical profile which included exempting him from wearing his load-bearing suspenders, as that equipment increased shoulder discomfort. Major R. stated that the profile was to remain with his service medical records, but that he understood that presently it could not be located.

In the September 2012 Board hearing, the Veteran reported that he had right shoulder problems during his active service, and before that, when he was in the National Guard. He stated that during active service he had to carry ammunition. He indicated that he developed shoulder problems, and could not wear his suspender belt. He reported that he had treatment for the shoulder problems, and was placed on a profile. He stated that presently he had shoulder pain and was limited in lifting or carrying things. He indicated that he underwent surgery.

On VA examination in February 2014, the Veteran reported that during service in Southwest Asia in 1990 and 1991, he carried heavy munitions strapped to suspenders. He stated that he developed right shoulder pain. He related that he was seen at a base hospital, and was placed on a profile that limited the amount that he could carry. He stated that in 2009 MRI showed a tear in his right rotator cuff.

The examiner found that the Veteran's right shoulder had pain on palpation, limitation of motion, guarding, and reduced muscle strength. Testing showed evidence of rotator cuff disorder. The examiner reported having reviewed the Veteran's claims file. The examiner indicated that he could not find documentation of right shoulder treatment during service. Without documentation of right shoulder injury during service, the examiner stated, it would be speculative to relate the current right shoulder disorder to service. The examiner expressed the opinion that it is less likely than not that the current right shoulder disability is related to events in service.

In the July 2015 Board hearing, the Veteran reported that during his service in 1990 and 1991, he had artillery duties, and had to carry a lot of rounds of ammunition. He stated that he began to experience right shoulder pain then. He indicated that when he was activated for service in Iraq, he had to carry two weapons, and he noticed pulling and pain in the shoulder. He stated that he went on sick call for shoulder pain. He reported that he was put on a profile that limited the weight he could carry. He stated that after service he sought VA treatment for shoulder pain in about 2010.

The Veteran has current right shoulder disability. In 2009, medical imaging showed degenerative changes and rotator cuff tear.

The Veteran contends that his current right shoulder disability has its origins in his 1990 to 1991 active service. He has indicated that he carried heavy munitions and weapons and wore suspenders loaded heavily with ammunition. He reports that with such activity he experienced right shoulder pain. He states that he went to sick call for right shoulder pain, and was put on a profile for that, with limitations on what he could carry.

Service treatment records from the 1990 to 1991 service period show many complaints of musculoskeletal pain in the back, and show an infected mole removal site on the left shoulder, but do not show any complaints of right shoulder problems or musculoskeletal strain or injury in either shoulder. The Veteran reported, and his former commander Major R. corroborated, that during the 1990 to 1991 service he had treatment for shoulder pain and, because of the shoulder pain, was placed on a profile to limit certain activities, including heavy lifting. The profiles issued in June and August 1991 do limit lifting to ten pounds, but each profile specifies a lumbar disc disorder as the reason for the profile. The reasons given and documented at the time are reliable evidence of the concerns at the time. It has been suggested that shoulder treatment notes and a shoulder profile are missing from the currently assembled service treatment records. The Board considers that possibility. Considering, however, the volume of the assembled treatment records, the presence of the other profiles, and the absence of shoulder problem complaints in notes of treatment soon after service, it does not appear likely that in-service shoulder problems were reported but the records are missing. 

While the Veteran contends that right shoulder problems incurred during service and continued after service, the records of many post-service treatment visits for musculoskeletal complaints, without right shoulder complaints, make such a history appear less likely. Post-service treatment reflect complaints of pain in the low back, mid back, and neck, but no complaint of right shoulder pain was documented earlier than 2008. In addition, the VA examiner in February 2014 opined that it was less likely than not that the current right shoulder disability is connected to service events. That examiner reviewed and discussed the record. His opinion is well explained and persuasive.

The lack of records of right shoulder problems during service does not rule out the occurrence of such symptoms. However, considering the VA examiner's opinion and all of the evidence as to the history of the current right shoulder disability, the preponderance of the evidence is against continuity or other connection between any injury or symptoms in service and the current disability. The Board therefore denies service connection.



ORDER

Entitlement to service connection for right shoulder disability is denied.


REMAND

The Board is remanding to the RO the issues of the disability rating for low back disability and of a TDIU, for the development of additional evidence.

The RO describes the Veteran's service-connected low back disability as low back disc pathology with root irritation at L5. The Veteran has appealed the existing 40 percent disability rating for that disability. The RO established separate service connection and a separate 10 percent rating for left L5 radiculopathy associated with the lumbar disc pathology. The Veteran essentially contends that his low back disability produces impairment that warrants a rating higher than 40 percent. He also contends that his service-connected disabilities, particularly his low back disability, make him unemployable.

The claims file contains record of VA treatment of the Veteran through June 2015. The most recent VA examination of the Veteran's spine was performed in September 2010. One of the criteria for rating intervertebral disc syndrome is the total duration of incapacitating episodes over a period of a year. See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015). In the July 2015 Board hearing, the Veteran indicated that his low back disorder required some periods of bedrest and some periods of wheelchair use. He also stated that medications for back pain make him sedated and interfere with his capacity for some tasks. He has described some back disability effects different from and more severe than those noted on the 2010 VA examination. On remand, he should have a new VA examination to obtain current findings and detailed history, including information on bedrest periods, wheelchair use periods, and sedation due to medication.

SSA records associated with the claims file indicate the SSA found the Veteran disabled, for Social Security benefits purposes, for a period beginning in October 1995 and ending in October 2000. The SSA found that he was disabled due to a primary diagnosis of lumbar disc disease and a secondary diagnosis of adjustment disorder with mixed emotional features. In the July 2015 Board hearing, the Veteran indicated that he was receiving SSA disability benefits. On remand, updated SSA information should be obtained.

In August 2010, a VA examiner, in response to a request for an opinion, opined that the Veteran's low back disability leaves him capacity for sedentary work, and so does not make him secure or follow a substantially gainful occupation. Since that examination, the Veteran has report increased and additional back disability effects including bedrest periods, wheelchair use periods, and sedation from pain medication. In addition, since the 2010 examination, the RO added left lower extremity radiculopathy as a service-connected disorder. As there are indications of possible additional and increased disability since the 2010 examination, the examination on remand to address the Veteran's current back disability should also address the effects of his service-connected disabilities on his capacity for employment.

Accordingly, the case is REMANDED for the following action:

1. Request from the United States Social Security Administration (SSA) all decisions regarding the Veteran's SSA disability benefits status since October 2010, and the records considered in making those decisions.


2. Schedule the Veteran for a VA medical examination to address the current manifestations and effects of his lumbar disc disorder and the effects of each of his service-connected disabilities on his capacity for employment. Provide the Veteran's claim file to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to report the range of motion of the thoracolumbar spine, to note and describe any ankylosis, and to indicate whether any pain on motion, reduced endurance, or other functional impairment produces disability equivalent to ankylosis.

Ask the examiner to obtain a detailed history regarding the effects of the Veteran's service-connected disabilities: lumbar disc disease, left L5 radiculopathy, a scar on the left side of the back, and gastritis. Regarding the lumbar disc disease, as the examiner to note the number and duration during the preceding year of incapacitating (bedrest) episodes and the number and duration of periods requiring wheelchair use that the Veteran reports having had during the year preceding the examination. Ask the examiner to discuss any history or evidence of sedative effects on the Veteran from his medications for back pain, and the effects of any such sedation on his capacity for tasks, including potential occupational tasks.

3. Thereafter, review the expanded record and reconsider the remanded claims. If either of those claims remains less than fully granted, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


